Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2021-0052490, filed on 4/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 2-9, 12-17, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims 1, 10, 11, 18, & 20 are rejected under 102(a)(1) using the broadest reasonable interpretation for the limitations. Each of the objected claims limit the interpretation of the independent claims on how they may be interpreted. The prior art of record fails to disclose the intended invention in light of the indicated dependent claims. The examiner suggests either incorporating any of the dependent claims into the independent claims, or amending the independent claims by further defining some of the limitations to restrict the broadest reasonable interpretation of the claims. Limitations worth considering for further defining include “feature table,” “embedding vectors,” and/or “elements.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. PG Pub US 2017/0344369 A1.

Regarding claims 1, 11, & 18, Chow discloses:
a host configured to: divide a plurality of feature tables into a first feature table group and a second feature table group, each feature table including a respective plurality of embedding vectors for a respective plurality of elements (The controller may include a lookup table generating unit configured to generate the plurality of lookup tables, and a gather unit configured to read the data from the plurality of lookup tables and generate the vector data [0024]), generate a first embedding table configured of the first feature table group, and provide a request for a generation operation of a second embedding table configured of the second feature table group to a memory system (The lookup table generating unit 340 according to one embodiment may generate a plurality of lookup tables. The lookup table generating unit 340 may generate one lookup table for each of the banks 120, 121, 122, 123, 124, 125, 126, and 127 in the main memory 110, or may group a predetermined number of banks into one group and generate one lookup table for each group. That is, the lookup table generating unit 340 may divide the plurality of banks in the main memory 110 into N groups and generate one lookup table for each of the groups. N is an integer greater than 1 [0074]); and 
the memory system configured to generate the second embedding table according to the request of the generation operation provided from the host (a second group (including a bank 2 122 and a bank 3 123), a third group (including a bank 4 124 and a bank 5 125), and a fourth group (including a bank 6 126 and a bank 7 127), and generate one lookup table for each of the groups [0077]); 
wherein the host divides the plurality of feature tables into the first feature table group and the second feature table group based on the respective number of elements included in each of the plurality of feature tables (The lookup table generating unit 340 according to one embodiment may determine the number of lookup tables that will be generated in consideration of a space in the main memory 110, which stores the lookup table, and the number of memory bank conflicts occurring when the vector processor 180 accesses the lookup tables [0079]).

Regarding claims 10 & 20, the limitations of these claims have been noted in the rejection of claims 1 & 18. Cho also discloses:
wherein the memory system comprises: a plurality of memory devices to store the second embedding table (memory banks 120-127); 
a memory interface to relay packets between the host and the memory system (depicted in figure 6A); 
an embedding table manager to generate the second embedding table (lookup table generating unit 340); and 
an operating component to perform the embedding operation based on the second embedding table (vector processor 160).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al. PG Pub US 2015/0042660 A1 discloses dividing the plurality of data elements, based on a threshold value and dividing the data elements in group A into sub-groups A1 and A2, in such a way that both of the sub-groups A1 and A2 contain about equal numbers of the data elements.
Chan et al. PG Pub US 2021/0406266 A1 discloses a plurality of feature vectors are generated for a single element of a table.
Sim PG Pub US 2022/0197540 A1 discloses a matrix data comprises an embedding table including a plurality of embedding vectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133